t c memo united_states tax_court joseph j and eileen h lipari petitioners v commissioner of internal revenue respondent docket no filed date joseph j lipari and bileen h lipari pro sese richard a rappazzo for respondent memorandum opinion vasquez judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 after petitioners failed to appear when their case was called for trial the court orally granted respondent’s motion to dismi sec_1 all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - for lack of prosecution the sole matter for decision is respondent’s motion for imposition of a sec_6673 penalty background at the time the petition was filed joseph j lipari and bileen h lipari resided in cottonwood arizona petitioners have admitted that during mr lipari performed services as a chiropractor nonetheless petitioners failed to report a large percentage of the income from such activity on their income_tax return petitioners claimed that such income was earned by and taxable to an entity called d d trust the trust respondent determined that the income reported by the trust is properly taxable to mr lipari individually on the grounds that the trust is a sham 1ie lacks economic_substance that should be disregarded for tax purposes respondent alleged alternatively that if the trust were respected for tax purposes the trust constitutes a grantor_trust whose income is taxable to petitioners discovery for date trial this case was originally calendared for the court’s trial session in phoenix arizona on date in preparation for trial and as reguired by rule a respondent first although petitioners alleged that they enjoyed no interest in property which was transferred to the trust petitioners admitted to receiving a life tenancy to all property owned by the trust and further to having use of the real and personal_property owned by the trust attempted to obtain information regarding the trust through informal_discovery requests this attempt was unsuccessful on date respondent proceeded with formal discovery serving on petitioners respondent’s request for production of documents and respondent’s interrogatories to petitioners petitioners produced none of the documents requested by respondent instead petitioners submitted a response in which they claimed to be unable to produce the requested documents on the grounds that the documents were in the exclusive possession and control of jimmy c chisum managing agent for d e sword trustee co trustee for d d trust on date respondent filed with the court a motion to compel production of documents on date the court ordered petitioners to produce the requested documents by date petitioners failed to respond to this order on date the court granted respondent’s motion to compel and ordered that petitioners would not be allowed to offer into evidence any petitioners contended that mr chisum refused to provide them with records of the trust this assertion however is difficult to reconcile with petitioners’ admission that mr chisum had become a good friend in the years since inception of the trust and that the parties met quite regularly in addition petitioners’ difficulty in obtaining documents from the trustee appears to have been selective as an exhibit to petitioners’ response to motion for date and time certain for trial filed with the court on date petitioners attached a copy of a notice_of_deficiency issued to the trust for the taxable_year at issue q4e- documents not produced to respondent by date once again petitioners failed to produce any documents in response to this order in addition to not producing the documents requested by respondent petitioners also failed to answer respondent’s interrogatories on date respondent filed a motion to compel responses to respondent’s interrogatories on date the court ordered petitioners to respond to the interrogatories by date and further ordered respondent to file a status report as to petitioners’ response by date on date petitioners provided their answers to respondent’s interrogatories after receiving respondent’s status report the court reviewed petitioners’ answers by order of date the court determined that answers to of the interrogatories were inadequate and ordered that petitioners would not be allowed to offer into evidence answers to such interrogatories petitioners’ bankruptcy on date at the calendar call for the trial session in which this case was originally to be heard petitioners appeared with a notice of proceeding in bankruptcy reflecting that petitioners had filed a bankruptcy petition earlier that day in accordance with relevant provisions of the bankruptcy code all proceedings were ordered automatically stayed on date petitioners’ bankruptcy case was dismissed with prejudice the stay of proceedings in this case was thereafter lifted and the case was rescheduled for trial during the court’s date trial session discovery for date trial confronted with petitioners’ refusal to work toward a stipulation of facts respondent filed a motion to show cause why proposed facts in evidence should not be accepted as established on date on date the court issued an order to show cause under rule f requiring petitioners to respond as to why matters set forth in respondent’s motion should not be deemed admitted petitioners filed a response on date but such response failed to address the proposed stipulations on date respondent proceeded with a second attempt at formal discovery serving on petitioners respondent’s second set of interrogatories respondent’s second request for production of documents and respondent’s requests for admission petitioners addressed these discovery requests in much the same manner as previous ones prompting respondent again to seek the assistance of this court in obtaining discovery on date respondent filed a motion to compel responses to respondent’s second request for production of documents on -- - date respondent filed a motion to compel responses to respondent’s second set of interrogatories on the same date respondent filed a motion to review the sufficiency of petitioners’ response to respondent’s requests for admission the court granted each of respondent’s above-described motions on april and the court ordered petitioners on or before date to produce to respondent each and every document requested in respondent’s second request for production of documents provide respondent with full complete and responsive answers to each and every interrogatory in respondent’s second set of interrogatories and provide respondent with complete answers to the requested admissions at that time the court also made absolute its order to show cause under rule f providing that the facts and evidence set forth in respondent’s proposed stipulation of facts were deemed established on date following petitioners’ failure to comply with the above-described orders ’ respondent filed a motion to the requested admissions at issue those for which respondent sought court review of petitioners’ responses consisted of certain statements made by mr lipari under oath during a hearing in the course of petitioners’ bankruptcy case mr lipari objected to the requested admissions on the grounds that he was unable to recall the detail of his prior testimony petitioners’ only correspondence with the court during this time period consisted of a motion for enlargement of time filed on date and a motion to dismiss filed on date both motions were denied - impose sanctions by order of date the court granted the motion and prohibited petitioners from offering into evidence any facts which petitioners should have provided in response to respondent’s second set of interrogatories and any documents covered by respondent’s second request for production of documents which petitioners had failed to produce this order further provided that the admissions for which respondent sought review of petitioners’ responses were deemed admitted date trial session the trial in this case was rescheduled for a date and time certain of date pincite p m at the calendar call for the trial session held on the morning of june respondent filed a motion to dismiss for lack of prosecution and a motion for penalty under sec_6673 not only were petitioners absent at the trial session calendar call petitioners also failed to appear when their case was called for trial later that day after noting petitioners’ absence when their case was called for trial the court orally granted respondent’s motion to dismiss for lack of prosecution the court then took respondent’s motion for imposition of a sec_6673 penalty under advisement discussion sec_6673 authorizes this court to penalize a taxpayer who institutes or maintains a proceeding primarily for --- - delay petitioners’ conduct in this case has convinced us that delay was in fact the primary purpose behind this proceeding petitioners’ repeated failure to comply with respondent’s discovery requests even in the face of orders from the court directing them to do so has resulted in a waste of limited judicial and administrative resources that could have been devoted to resolving bona_fide claims of other taxpayers see 806_f2d_948 9th cir accordingly we shall grant respondent’s motion and require petitioners to pay a penalty to the united_states pursuant to sec_6673 in the amount of dollar_figure to reflect the foregoing an appropriate order and order of dismissal and decision shall be entered
